Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajan et al. (US 2012/0182939).
In regard to claim 1, Rajan disclosed an Internet of Things architecture comprising: 
a gateway including a first serial port; wireless communication hub device 112, Rajan [0057]
a first dongle received by the first serial port and configured to communicate with a first communication technology; USB radio dongle, Rajan [0166]
a first wireless device configured to communicate a first coded message to the first dongle using the first communication technology; and USB radio dongle “may communicate with any registered electronic medical and fitness device (e.g., ANT + weight scale)”, Rajan [0166]
a cloud platform including a network abstraction layer that includes a first communication technology module configured to receive the first coded message associated with the first communication technology and output a first decoded message.  Rajan [0057], wireless communication hub device “packages the data encrypted and transmits it via a wireless communication link…to a service platform server 150 where the data may be unpacked and stored in a database or transferred to other systems where the data may be stored and processed.”
In regard to claim 2, Rajan disclosed the Internet of Things architecture set forth in claim 1, further comprising: 
a second dongle received by a second serial port of the gateway, and configured to communicate with a second communication technology different from the first communication technology; and Rajan [0045], wireless communication hub device may include a variety of wireless 
a second wireless device configured to communicate a second coded message to the second dongle using the second communication technology, wherein a communication technology identifier agent of the network abstraction layer is configured to differentiate between the first and second communication technologies and send the first coded message to the first communication technology module, and send the second coded message to a second communication technology module of the network abstraction layer for the output of a second decoded message.  Rajan [0044]-[0045]
In regard to claim 5, Rajan disclosed the Internet of Things architecture set forth in claim 1, wherein the gateway includes an IP tunneling module configured to tunnel coded messages to and from the cloud platform.  Rajan [0092], “logic to package data received from electronic medical and fitness devices into IP packets for tunneling to the service platform server 140”

In regard to claim 14, Rajan disclosed a method of operating an Internet of Things architecture comprising: 
sending a plurality of coded messages from respective wireless devices of a plurality of wireless devices to a gateway, wherein each wireless device operates under a different communication technology; Rajan [0045], wireless communication hub device may include a variety of wireless communication transceivers such as WiFi, Bluetooth, Zigbee, and ANT+ transceivers.  These are the second communication technologies.
tunneling the plurality of coded messages by the gateway; Rajan [0092], “logic to package data received from electronic medical and fitness devices into IP packets for tunneling to the service platform server 140”
receiving the plurality of coded messages by a network abstraction layer of a cloud platform; Rajan [0057], wireless communication hub device “packages the data encrypted and transmits it via a wireless communication link…to a service platform server 150 where the data may be unpacked and stored in a database or transferred to other systems where the data may be stored and processed.”
identifying the communication technology of each one of the plurality of coded messages by the network abstraction layer; and Rajan [0057], wireless communication hub device “packages the data encrypted and transmits it via a wireless communication link…to a service platform server 150 where the data may be unpacked and stored in a database or transferred to other systems where the data may be stored and processed.”
decoding the plurality of coded messages by the network abstraction layer.  Rajan [0057], wireless communication hub device “packages the data encrypted and transmits it via a wireless 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajan in view of Dong et al. (US 2018/0375944 A1).
In regard to claim 3, Rajan failed to disclose the cloud platform includes a data integration layer configured to receive the first and second decoded messages for data integration.  However, Dong disclosed the use of a middleware layer e.g. a service layer that received information from IoT devices.  
In regard to claim 4, Rajan disclosed the Internet of Things architecture set forth in claim 3, wherein the gateway includes an IP tunneling module configured to tunnel coded messages to and from the cloud platform.  Rajan [0092], “logic to package data received from electronic medical and fitness devices into IP packets for tunneling to the service platform server 140”
In regard to claim 6, Rajan further disclosed a router operatively disposed between the gateway and the cloud platform for transferring the first and second coded messages.  Rajan [0082]
In regard to claim 7, Rajan disclosed 7. The Internet of Things architecture set forth in claim 3, wherein the gateway is a router.  Rajan [0082]

In regard to claim 13, Rajan failed to disclose the cloud platform includes an analytics layer configured to receive an output from the data integration layer, and an application layer configured to receive an output from the analytics layer.  However, Dong disclosed the use of a middleware layer e.g. a service layer that received information from IoT devices.  Dong [0073]-[0074].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use middleware layers such as an analytics layer and an application layer in the service platform server of Rajan in order to manage the information received from the IoT devices.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajan / Dong as applied to claim 7 above, and further in view of Goodson et al. (US 9,507,799).
	In regard to claim 8, Rajan / Dong failed to disclose wherein the router supports Network Attached Storage (NAS) protocol for deriving power and coded message access.  However, Goodson disclosed a router that accesses a network attached storage using a conventional NAS protocol.  Goodson col. 9 lines 28-37.  It would have been obvious to one of ordinary skill in the art before the .
Allowable Subject Matter
Claims 9-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morris					US 2018/0048987
Verma et al.				US 2017/0230461
Mirza et al.				US 2017/0064491
Spencer et al.				US 2017/0064073
Ban					US 2016/0377491
Gujral et al.				US 2016/0135241
Gupta					US 2015/0156266
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445